SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1295
CA 11-00701
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, LINDLEY, AND SCONIERS, JJ.


RICHARD N. AMES, PLAINTIFF-RESPONDENT,

                      V                           MEMORANDUM AND ORDER

ROBERT JAMES SHUTE, DEFENDANT-APPELLANT.


WOODRUFF LEE CARROLL, SYRACUSE, FOR DEFENDANT-APPELLANT.

RICHARD N. AMES, FAYETTEVILLE, PLAINTIFF-RESPONDENT PRO SE.


     Appeal from a judgment of the Supreme Court, Onondaga County
(Anthony J. Paris, J.), rendered June 8, 2010. The judgment, inter
alia, confirmed the report of the Referee and ordered a foreclosure
and sale.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs.

     Memorandum: On appeal from a judgment of foreclosure and sale,
defendant contends for the first time on appeal that, inter alia, the
mortgage loan documents should be construed together with a joint
venture agreement between plaintiff, defendant and a nonparty.
Inasmuch as defendant failed to raise that contention at Supreme
Court, it is not properly before us (see Ciesinski v Town of Aurora,
202 AD2d 984, 985). In any event, we have considered the merits of
defendant’s contentions that are raised for the first time on appeal
and conclude that they are without merit.




Entered:    December 30, 2011                   Frances E. Cafarell
                                                Clerk of the Court